IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


    STATE OF DELAWARE                             )
                                                  )
           v.                                     )
                                                  )
    HERBERT CLANTON,                              )
                                                  ) Cr. ID. No. 1411018085
           Defendant.                             )
                                                  )
                                                  )
                                                  )
                                                  )


                                Submitted: October 28, 2021
                                 Decided: January 25, 2022


                               MEMORANDUM OPINION

         The Court has considered the Defendant’s Motion for Postconviction Relief

(the “Motion”) and the relevant proceedings below. For the reasons discussed

below, Defendant Herbert Clanton’s Motion is hereby denied.

                                      BACKGROUND

         On direct appeal, the Delaware Supreme Court, in its January 12, 2017

Order,1 made the following findings.

                On the morning of November 29, 2014, Clanton accosted the

         victim [Nayyirah Thomas], who was his ex-girlfriend, as she was


1
    Clanton v. State, 2017 WL 443728 (Del.)

                                              1
         leaving her apartment to go to work. He forced her back into the

         apartment, where he kept her against her will for several hours. He

         slapped the victim and choked her causing her to lose consciousness.

         At one point during the ordeal, he slammed the victim up against the

         wall causing damage to the wall. He forced her to call her employer to

         explain that she would not be reporting to work that day. Two neighbors

         heard the victim screaming and begging her assailant not to kill her.

         One of the neighbors called the police.

                 The officer who arrived at the apartment did not hear any noise

         coming from inside. He knocked on the door, but Clanton would not

         allow the victim to answer. The officer left. In order to escape, the

         victim convinced Clanton that she wanted to be with him again, and she

         engaged in sexual intercourse with him. Eventually Clanton left the

         apartment around 3 PM. The victim ran to a neighbor’s apartment

         where she called 911. The jury acquitted Clanton of Rape in the Second

         Degree and Home Invasion but convicted him of [Kidnapping in the

         Second Degree, Burglary in the Second Degree, and Strangulation]. 2

         Clanton was sentenced on May 20, 2016, for the Kidnapping, Burglary, and

Strangulation convictions. Clanton was declared an Habitual Offender pursuant to


2
    Id. at *1-2 (emphasis added).

                                            2
11 Del. C. § 4214(a) regarding both the Kidnapping and Burglary convictions. He

was sentenced to 15 years Level 5 incarceration for Kidnapping. He was

sentenced to 8 years of Level 5 incarceration for Burglary. Clanton was sentenced

to Level 5 incarceration for 5 years, suspended for 2 years of Level 3 supervision

for Strangulation. The Supreme Court denied Clanton’s appeal.

      Clanton filed a Rule 61 Motion for Postconviction Relief on October 25,

2017. The Motion claimed ineffective assistance of counsel under a variety of

theories. Counsel was appointed. On August 27, 2018, Counsel filed a Motion to

Withdraw as Counsel. Counsel stated that after a thorough review of the record, he

was unable to find any meritorious claims for relief. Clanton filed a memorandum

in opposition to the Motion to Withdraw.

      Clanton then filed an Amended Motion. The State filed an Amended

Response. Clanton replied. The Motion was then assigned to the Superior Court

Commissioner pursuant to 10 Del. C. § 512(b) and Superior Court Criminal

Procedure Rule 62.

      The Commissioner ordered new Defense Counsel to submit a “focused and

very specific brief that only addresses the Defendant’s arguments that [Counsel]

finds to have merit.” The assigned Commissioner subsequently was appointed as a

Court of Common Pleas Judge. The pending motion reverted to the assigned

Superior Court Judge.


                                           3
      Defense counsel argues:

      Mr. Clanton is entitled to postconviction relief on the basis that his trial
      counsel failed to consider or request that the jury be given instructions
      on lesser-included offenses when it was given instructions on the
      Kidnapping in the Second Degree and Strangulation charges. There is
      a reasonable probability that, had such instructions been provided, the
      jury would have convicted Mr. Clanton of the lesser-included charges
      based on the evidence presented at trial. As such, Mr. Clanton’s motion
      for postconviction relief should be granted and a retrial ordered.
      Mr. Clanton’s remaining claims for postconviction relief lack merit for
      the reasons set forth above and as noted in the August 2018
      Memorandum in Support of Motion to Withdraw as Counsel and the
      September 2019 Motion for Postconviction Relief previously filed in
      this case.

      The Court held an evidentiary hearing on September 28, 2021.

                                     ANALYSIS

                                        Claims

      Defendant originally raised six arguments in his Rule 61 Motion: (1) Trial

Counsel failed to request an instruction on the lesser-included offenses of Unlawful

Imprisonment in the 1st Degree and Assault in the 3rd Degree; (2) Counsel failed to

subpoena and secure witnesses and request a continuance; (3) Counsel failed to

investigate the scene of the crime; (4) Counsel failed to investigate, interview and

impeach defense and state witnesses; (5) Counsel failed to consult with the

Defendant prior to trial; and (6) Counsel failed to object to jury instructions,

testimony, and prosecution remarks.




                                           4
                                 Claims Two through Six

       Prior to addressing the substantive merits of any claim for postconviction

relief, the Court first must determine whether the defendant has met the procedural

requirements of Superior Court Criminal Rule 61.3 If a procedural bar exists, then

the claim is barred, and the Court should not consider the merits of the

postconviction claim.4

       Criminal Rule 61 provides that the motion must be filed within one year

after the conviction becomes final;5 defendant cannot bring repetitive motions; 6

defendant cannot raise any ground for relief not raised in proceedings leading to

the conviction;7 and defendant cannot raise any ground for relief that was formerly

adjudicated prior to the conviction.8 If Defendant is otherwise barred under Rule

61(i)(1), (2), (3), or (4), Rule 61(i)(5) lifts the bars to relief if the Court lacked

jurisdiction or the claim pleads new evidence that creates a strong inference of

innocence.9

       Defendant’s appeal was denied on January 12, 2017. His Motion for

Postconviction Relief was filed on October 25, 2017. Therefore, Defendant’s



3
  Younger v. State, 580 A.2d 552, 554 (Del. 1990).
4
  Id.
5
  Super. Ct. Crim. R. 61(i)(1).
6
  Id. 61(i)(2).
7
  Id. 61(i)(3).
8
  Id. 61(i)(4).
9
  Id. 61(i)(5).

                                               5
Motion is timely. Rule 61(i)(2) is inapplicable because this is Defendant’s first

Motion for Postconviction relief.

          Rule 61(i)(4) is inapplicable. Defendant was convicted and has not raised

any claims which were previously adjudicated. Rule 61(i)(5) is inapplicable.

Defendant has not shown the Court lacked jurisdiction over any of his claims.

Defendant has not shown any new evidence that would demonstrate he is factually

innocent.

          Rule 61(i)(3) bars Claims two through six. Defendant did not introduce the

stated grounds for relief at the time of sentencing or on direct appeal. Defendant

failed to show cause for the default or any specific prejudice. Thus, Defendant’s

claims two through six are procedurally barred under Rule 61.

                                   Lesser-Included Offenses

          Defendant’s first claim can be construed as a claim for ineffective assistance

of counsel. This claim is the only claim properly raised in a motion for

postconviction relief. To prevail on this claim, Defendant must establish: (1) that

counsel’s representation fell below an objective standard of reasonableness; and

(2) that there is a “reasonable probability, but for counsel’s unprofessional errors,

the result of the proceeding would a have been different.” 10




10
     Strickland v. Washington, 466 U.S. 668, 688, 694 (1984).

                                                 6
        “To show that there was a ‘reasonable probability’ of a different outcome to

satisfy Strickland's prejudice prong, a defendant must demonstrate more than a

mere ‘conceivable’ chance of a different result.”11 “A reasonable probability is a

probability sufficient to undermine confidence in the outcome.”12 Although not

insurmountable, the Strickland standard is highly demanding and leads to a strong

presumption that Counsel’s conduct fell within a wide range of reasonable

professional assistance.13

       The Court must determine if there is a rational basis supporting a jury

conviction on lesser-included offenses. “[I]n order to give an instruction on a

lesser included offense, the trial court must be satisfied that ‘the evidence

introduced in the case ... support[s] a jury verdict convicting [the] defendant of the

lesser crime rather than the indicted crime.’”14

       The charge of Strangulation requires the State to prove that Defendant

“knowingly or intentionally impeded the breathing or circulation of blood of

another person by applying pressure to the throat or neck of the other person.” 15

Assault in the Third Degree is the relevant lesser-included offense. A defendant is

guilty of Assault in the Third Degree when: (1) defendant intentionally or


11
   Baynum v. State, 211 A.3d 1075, 1084 (Del. 2019).
12
   Id.
13
   Albury v. State, 551 A.2d 53, 59 (Del. 1988); Salih v. State, 2008 WL 4762323, at *1 (Del.).
14
   White v. State, 173 A.3d 78, 83 (Del. 2017)(quoting Baker v. State, 1993 WL 557951, at *6
(Del.)).
15
   11 Del. C. § 607.

                                                7
recklessly causes physical injury to another person; or (2) with criminal negligence

defendant causes physical injury to another person by means of a deadly weapon or

a dangerous instrument. 16

       The charge of Kidnapping in the Second Degree requires the State to prove

that the defendant unlawfully restrained another person with any of the following

purposes:

        (1) To hold the victim for ransom or reward; or (2) To use the victim
       as a shield or hostage; or (3) To facilitate the commission of any felony
       or flight thereafter; or (4) To inflict physical injury upon the victim, or
       to violate or abuse the victim sexually; or (5) To terrorize the victim or
       a third person; or (6) To take or entice any child less than 18 years of
       age from the custody of the child's parent, guardian or lawful custodian;
       and the actor voluntarily releases the victim alive, unharmed and in a
       safe place prior to trial.17

Unlawful Imprisonment in the First or Second Degree are the relevant lesser-

included offenses. A defendant is guilty of Unlawful Imprisonment in the First

Degree when defendant knowingly and unlawfully restrains another person under

circumstances which expose that person to the risk of serious physical injury. 18 A

defendant is guilty of Unlawful Imprisonment in the Second Degree when

defendant knowingly and unlawfully restrains another person.19




16
   11 Del. C. § 611.
17
   11 Del. C. § 783.
18
   11 Del. C. § 782.
19
   11 Del. C. § 781.

                                           8
       Defendant argues there was a reasonable probability a jury would have

convicted Defendant of the lesser-included offenses had the instruction been

provided.

       Defendant relies on White v. State20 to argue a reasonable probability of

prejudice. In White, counsel's refusal to request a lesser-included offense

instruction was based on a mistaken understanding of the statute, rather than on

trial strategy.21 White’s Counsel conceded that he failed to consider the gap

between physical injury and death.22 “[T]rial counsel conceded he acted without a

tactical purpose, and there is no plausible tactical reason for failing to request the

instruction. Thus, counsel's performance fell below an objective standard of

reasonableness for purposes of Strickland.”23

                                    Strangulation

       The standard for giving a Strangulation lesser-included offense instruction is

whether there is a rational basis supporting the jury’s conviction on the lesser-

included offense(s). The victim testified at trial that she repeatedly pled with the

Defendant, saying: “Don’t choke me.” She further testified that the Defendant

placed his hands on her throat numerous times. Sufficient pressure was applied




20
   173 A.3d at 83.
21
   Id. at 82.
22
   Id. at 81.
23
   Id. at 80.

                                           9
that the victim saw “black and blue.” The forensic nurse testified that she found

redness and abrasions around the victim’s neck. The victim later developed two

black eyes. There was no trial evidence or testimony presented in opposition to

these factual statements.

      The Court finds that this evidence supports a conviction on the charge of

Strangulation. There was unrefuted evidence that the victim’s breathing was

impeded and that the Defendant acted intentionally when he placed his hands

around her neck and applied pressure sufficient to cause the victim to see black and

blue, and resulting in redness, abrasions, and two black eyes. The reasonable and

logical inference is that Defendant intended to impede her breathing or blood flow.

For there to be a rational basis supporting a jury conviction on the lesser-included

offense of Assault in the Third Degree, the jury would have had to ignore the

uncontradicted evidence that the victim’s breathing and blood flow were impeded.

      During the September 28, 2021 evidentiary hearing, Counsel testified and

admitted to being ineffective. However, Counsel also testified that he thought the

State had considerable evidence regarding the Kidnapping and Strangulation

charges. Counsel recognized the strength of the State’s case. He felt the State had

proven the Strangulation, Burglary in the Second Degree, and Kidnapping in the

Second-Degree. Counsel believed the victim to be credible. His strategy was to

focus on acquittals on the remaining charges—Rape and Home Invasion. That


                                         10
decision benefitted Defendant, particularly resulting in acquittal for the serious

charge of Rape in the Second Degree, which carries a substantial minimum

mandatory sentence.

         The sexual assault nurse examiner attested at trial that she found redness and

abrasions on the neck of the victim. Counsel believed this testimony, in

conjunction with the victim’s, would lead to a conviction. Counsel informed

Clanton that he thought the victim testified well and that she was not impeached by

cross-examination.

         Counsel considered the corroborating evidence of the arriving officer and

neighbors who heard the commotion. Counsel thought the State had proved the

Strangulation and Kidnapping charge beyond a reasonable doubt. Counsel

believes he was not prompted to consider lesser-included offenses.

         The Court finds that Counsel’s decision not to request to not request lesser-

included offenses for the Strangulation charge was not objectively unreasonable.

         In Beck v. Alabama,24 the United States Supreme Court discussed the policy

underlying lesser-included offense instructions. “Providing the jury with the ‘third

option’ of convicting on a lesser included offense ensures that the jury will accord

the defendant the full benefit of the reasonable doubt standard.”25 Defendant relies



24
     447 U.S. 625 (1980).
25
     Id. at 634.

                                            11
on Beck in arguing that without the option of a lesser-included offense, there may

be a substantial risk that a jury will deviate from legal theory and not bestow the

full benefit of reasonable doubt in cases where one element of a charge is in

dispute, but think the Defendant is guilty of some crime.

          The State counters that the jury would not have convicted if they thought an

element of the charge had not been met. The jury did acquit Defendant of two

offenses, taking into consideration some of the inconsistencies by the victim and

witnesses at trial.

          “A person commits the offense of strangulation if the person knowingly or

intentionally impedes the breathing or circulation of the blood of another person by

applying pressure on the throat or neck of the other person.”26 Strangulation

requires that the victim’s breathing or blood circulation to be impeded. 27 It is not

necessary to prove intent to cut off breath completely. The indictment alleges:

“Herbert Clanton, on or about the 29th day of November, 2014, in the County of

New Castle, State of Delaware, did knowingly or intentionally, impede the

breathing or circulation of blood of Nayyirah Thomas by applying pressure on her

throat or neck.”




26
     11 Del. C. § 607.
27
      11 Del. C. § 607.

                                            12
         Defendant argues that the jury could find Defendant intended to apply

pressure to the victim’s throat but did not intend to impede the victim’s breathing

or circulation. Further, Defendant argues the State must prove separate intent for

applying pressure and impeding breathing or circulation. The victim testified she

was screaming. However, Counsel conceded that talking while being suffocated is

plausible.

         The Defendant failed to present any authority supporting Defendant’s

argument. The facts support a reasonable inference that Defendant intended to

impede the breathing of the victim by putting his hands around her neck. There is

no other rational interpretation of the facts.

         In Stevenson v. United States,28 the Supreme Court of the United States

found:

         A judge may be entirely satisfied, from the whole evidence in the case,
         that the person doing the killing was actuated by malice; that he was
         not in any such passion as to lower the grade of the crime from murder
         to manslaughter by reason of any absence of malice; and yet, if there
         be any evidence fairly tending to bear upon the issue of manslaughter,
         it is the province of the jury to determine from all the evidence what the
         condition of mind was, and to say whether the crime was murder or
         manslaughter.29

         This Court finds no evidence fairly tending to bear upon the issue of a

lesser-included offense. The jury took all evidence into consideration and


28
     162 U.S. 313 (1896).
29
     Id. at 323.

                                            13
determined Defendant’s state of mind satisfied the charge of Strangulation. The

jury’s findings were affirmed by the Delaware Supreme Court.

                                     Kidnapping

      The evidence supports a finding of Kidnapping in the Second Degree.

Defendant forced the victim back into her apartment as she was leaving. The

victim testified that Defendant held her against her will for several hours,

slamming her against the wall and brandishing a knife. This testimony is

corroborated by physical evidence of a hole in the wall, as well as bruises to her

back. Neighbors heard the victim begging for her life. These pleas were

sufficiently credible that one neighbor called the police. While still in the

apartment, the victim was prevented from responding to an investigating police

officer. Upon being released by Defendant, the victim immediately sought

assistance from a neighbor and called 911.

      The distinction between Kidnapping and the Unlawful Imprisonment lesser-

included offenses is the purpose of the restraint. Something more than simple

restraint is required for Kidnapping, such as restraint for the purpose of inflicting

physical injury or terrorizing the victim. The evidence of the victim’s physical

injuries and terror were uncontradicted at trial.

      A logical inference can be made between the victim’s injuries and

Defendant’s intent. The logical inference—that his intent was to inflict physical


                                          14
injury to the victim and to terrorize her—does not support a rational basis to

instruct for lesser-included offenses.

                                      CONCLUSION

          The facts presented to the jury at trial support no rational basis for

instructing on lesser-included offenses. The evidence supports a finding of

Strangulation. It can be reasonably inferred that defendant intended to impede the

breathing or blood circulation of the victim by putting his hands around her neck.

To convict on a lesser-included offense, the jury would have had to ignore the

uncontradicted testimony and corroborating physical evidence. There is no other

rational interpretation of the facts. The evidence also supports a finding of

Kidnapping in the Second Degree. The victim’s physical injuries are unrefuted. A

logical inference can be made between Defendant’s intent to inflict physical injury

and to terrorize, which distinguish Kidnapping from any lesser-included offense.

          The question is whether there is a rational basis supporting the jury’s

conviction on the lesser-included offense(s). “In order to give an instruction on a

lesser included offense, the trial court must be satisfied that ‘the evidence

introduced in the case ... support[s] a jury verdict convicting [the] defendant of the

lesser crime rather than the indicted crime.’”30




30
     White, 173 A.3d at 83.

                                              15
      The evidence was all or nothing. Regarding the Strangulation charge, if the

jury found beyond a reasonable doubt Defendant impeded the breathing or blood

flow of the victim by putting his hands around her neck and did so intentionally, an

instruction for a lesser-included Assault offense was not appropriate. Regarding

the charge of Kidnapping in the Second Degree, if the jury found beyond a

reasonable doubt Defendant intended to inflict physical injury upon the victim or

to terrorize her, an instruction for lesser-included Unlawful Imprisonment offenses

was not appropriate.

      THEREFORE, Defendant’s Motion for Postconviction Relief is hereby

DENIED.

      IT IS SO ORDERED.



                                      /s/ Mary M. Johnston
                                      The Honorable Mary M. Johnston




                                         16